                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

                                            )
KARA BILLER, as Attorney·in·Fact            )
for JOAN M. MCKENNA; and JOAN               )
Ivi. MCKENNA,                               )
      Plaintiff,                            )
                                            )
      v.                                    )
                                            )
S·H OPCO GREENWICH BAY                     )
MANOR, LLC, a/k/a BROOKSDALE               )          C.A. No. 19·233-JJM·PAS
GREENWICH BAY; BROOKDALE                   )
SENIOR LIVING COMMUNTIIES,                 )
INC., a/k/a BROOKDALE SENIOR               )
LIVING, INC.; BKD HB ACQUISTION            )
SUB, INC.; BKD TWENTY-ONE                  )
MANAGEMENT COMPANY, INC.;                  )
and S·H TWENTY-ONE OPCO, INC.,             )
      Defendant.                           )
________________________ )

                                        ORDER

       Defendants' Rule 59(e) Motion to Alter or Amend this Court's July 17, 2019

Order in Light of Newly Discovered Evidence (ECF No. 15) is DENIED. The "newly

discovered evidence" to which the Defendants' refer was within their custody and they

had access to it at all times. A court should "deny a motion for reconsideration based

on the 'new evidence' exception if that evidence 'in the exercise of due diligenceO could

have been presented earlier.' Emmanuel v. Int'l Broth. of Teamsters, Local Union No.

25, 426 F.3d 416, 422 (1st Cir.2005). "[A] district court does not abuse its discretion

by denying a motion for reconsideration grounded on the discovery of evidence that,

in the exercise of dll8 diligence, could have been presented earlier." I d. (citing Hayes
v. Douglas Dynamics, h1c., 8 F.3d 88, 91 n. 1 (1st Cir.1993)) . Such is the case here,

and so the Court DENIES Defendants' Motion to Alter. ECF No. 15.




John J . McConnell, Jr.
United States District Judge

August 22, 2019




                                          2
